Citation Nr: 1708347	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  07-34 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for myofascial lumbosacral pain syndrome, with degenerative changes, residuals of a laminectomy and fusion, to include consideration of the appropriate rating for associated neurological impairments, from December 8, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified in a September 2009 Board hearing at the RO before a Veterans Law Judge. In October 2013, the Veteran was notified that the Veterans Law Judge who had conducted the hearing was no longer employed at the Board and that he had a right to another hearing. The Veteran indicated that he did not desire an additional hearing in correspondence dated in November 2013.

In November 2010, the Board remanded multiple issues on appeal for additional development. While claims of entitlement to service connection for jungle rot of the left hand and for a skin disorder of the hands and feet were initially on appeal, in a May 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for skin disability of the hands and tinea of the feet (claimed as a bilateral hand and foot skin condition and jungle rot of the left hand). As this represents a full grant of the matters previously on appeal, these issues are no longer before the Board.

In May 2012, the AMC also granted a 40 percent rating for the appellant's myofascial lumbosacral pain syndrome, with degenerative changes, and residuals of a laminectomy and fusion also referred hereinafter as a "lumbar spine disability,"); as well as a 20 percent rating for left lower extremity radiculopathy, effective November 2, 2011. In an August 2013 rating decision, the RO found that it was clear and unmistakable error to assign separate ratings for left lower extremity radiculopathy and left sided sciatica. Hence, it discontinued the separate evaluation for left sided sciatica, effective November 2, 2011. The May 2012 rating decision also granted entitlement to a total disability rating based on individual unemployability.

The Board notes that the Veteran is in receipt of a 20 percent rating for left lower extremity radiculopathy associated with his lumbar spine disability. Associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1) (2016). However, the Board also notes that the choice of rating formula for evaluation of intervertebral disc syndrome requires consideration of combined ratings. Id. at Note (6). As such, the Board finds that consideration of associated neurological impairment is necessary to determine the most advantageous ratings for the Veteran's related conditions.

In April 2014, the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for a lumbar spine disability prior to December 8, 2010, and the Veteran did not contest that decision; thus, that period is not on appeal. Additionally, the Board granted a 40 percent rating for the Veteran's lumbar spine disability from December 8, 2010 but remanded for records development and an addendum opinion with regard to that period. Those developments were completed and the case has been returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran most recently underwent an in-person VA examination with regard to his lumbar spine in November 2011, over five years ago. The Board notes that where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggerman v. Brown, 5 Vet. App. 281 (1993). In addition to the lapse of time, the Veteran's service treatment records indicate a potential worsening of his lumbar spine disability which is not contemplated by the November 2011 examination.

As no examination of record has evaluated the current severity of the Veteran's lumbar spine disability and associated neurological abnormalities, no examination of record is adequate for adjudication on the merits. As such, the Board finds that remand is warranted for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability and associated neurological impairments since August 2016.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. After all available records have been associated with the electronic file, schedule the Veteran for a VA examination with an appropriate medical professional to address the current nature and severity of the Veteran's service connected lumbar spine disability and associated neurological impairments. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner.

In accordance with the latest worksheets for lumbar spine disabilities (Disability Benefits Questionnaire), the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the lumbar spine and associated neurological abnormalities. 

As part of the physical examination, the examiner is specifically requested to test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so.  If there is clinical evidence of pain on motion, the examiner must indicate the degree at which such pain begins in the arc of motion. 

The examiner must also discuss the total duration of incapacitating episodes experienced as a result of IVDS experienced since December 2010, as expressed as the number of weeks per year.  By definition, an incapacitating episode is a period of physician-prescribed bedrest. A complete rationale for any opinion expressed must be provided.

The examiner should also assess any neurological impairment associated with the Veteran's lumbar spine disability and state which nerves are involved, and the extent of the impairment (mild, moderate, moderately severe, severe, or complete paralysis of the affected nerve). The examiner should also specifically indicate the nature and severity of any bowel or bladder impairment, erectile dysfunction, and/or lower extremity radiculopathy related to the Veteran's lumbar spine disability.

3. The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim. The consequences for failure to report for any VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The AOJ must ensure that the examiner documented his/her consideration of the VBMS and Virtual VA data bases. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. Thereafter, the AOJ must readjudicate the issues in appellate status, to include the associated neurological impairments. If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




